DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by equal thickness between “a part thereof including the plurality of output-side magnets disposed in the first rotary member and a part thereof including the plurality of output-side magnets disposed in the second rotary member”. It is interpreted that the magnetic damper mechanism has an equal horizontal thickness of the first rotary member and the second rotary member.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (WO 2011018009 A1).
Regarding claim 1, Lin discloses a power transmission device (Fig. 1-2) disposed in a path from a drive source to a wheel in a vehicle (lines 13-25), the power transmission device comprising: 
an input-side rotary member (1280, 1284, Fig. 1) to which a torque is inputted from the drive source (1310, Fig. 2); 
an output-side rotary member (1050, 1051, Fig. 1) disposed to be rotatable relative to the input-side rotary member (1280, 1284, Fig. 1-2); and 
a magnetic damper mechanism (1350, 1351, 1355, 1356, Fig. 2; the magnets couple the input side rotary member and the output side rotary member) configured to elastically couple the input-side rotary member and the output-side rotary member in a rotational direction by a magnetic force of attraction (lines 544-550), the magnetic damper mechanism having a variable stiffness (variable stiffness is produced through the axial movement of the output side rotary member, Fig. 1-2).
Regarding claim 2, Lin discloses the magnetic damper mechanism includes 
a plurality of input-side magnets (1350, 1351, 1001, 1002, Fig. 2) provided in the input-side rotary member (1280, 1284, Fig. 1), and 
a plurality of output-side magnets (1355, 1356, 1035, 1036, Fig. 2) provided in the output-side rotary member (1050, 1051, Fig. 1).
Regarding claim 3, Lin discloses the plurality of input-side magnets (1350, 1351, Fig. 2) and the plurality of output-side magnets (1355, 1356, Fig. 2) are radially opposed to each other (Fig. 1-2), and 
the plurality of input-side magnets (1350, 1351, Fig. 2) and the plurality of output-side magnets (1355, 1356, Fig. 2) are axially movable relative to each other (Fig. 1-2).
Regarding claim 4, Lin discloses the output-side rotary member (1050, 1051, Fig. 1) includes first (1050) and second (1051) rotary members disposed in axial alignment (Fig. 1-2), and 
the plurality of output-side magnets (1355, 1356) are disposed in outer peripheral parts of the first and second rotary members (Fig. 1-2).
Regarding claim 5, Lin discloses the first (1050) and second (1051) rotary members are moved to axially opposite sides (Fig. 1-2).
Regarding claim 6, Lin discloses the magnetic damper mechanism (1350, 1351, 1355, 1356, Fig. 2; the magnets couple the input side rotary member and the output side rotary member) is equal in effective thickness between a part thereof including the plurality of output-side magnets disposed in the first rotary member and a part thereof including the plurality of output-side magnets disposed in the second rotary member (the magnets 1356 and 1355 on the first and second rotary members have an equal thickness in the horizontal plane).
Regarding claim 7, Lin discloses the first (1050) and second (1051) rotary members each include an output-side holder (part of the members that hold the magnets 1355 and 1356, Fig. 1-2), the output-side holder including an output-side opposed surface having an annular shape (lines 548-550; the outer surface forms a drum shape which is annular), the output-side holder configured to hold the plurality of output-side magnets (Fig. 1-2), 
the input-side rotary member (1280, 1284, Fig. 1) includes an input-side holder (1072) provided as a single component or a plurality of divided components (Fig. 2), the input-side holder including an input-side opposed surface (inner surface of the input side rotary member) opposed to the output-side opposed surface (lines 545-550), the input-side holder configured to hold the plurality of input-side magnets (1350, 1351, Fig. 2), and 
the input-side opposed surface and the output-side opposed surface are radially opposed to each other at a predetermined gap (Fig. 1-2 show a radial gap between the surfaces and magnets).
Regarding claim 8, Lin discloses a moving mechanism (1152, lines 572-585) configured to move the first (1050) and second (1051) rotary members to axially opposite sides (Fig. 1-2).
Regarding claim 9, Lin discloses an operating information obtaining unit (3492, Fig. 9)) configured to obtain operating information of the vehicle (lines 721-724); and 
a controller (3480, Fig. 9) configured to control the stiffness of the magnetic damper mechanism by actuating the moving mechanism in accordance with the operating information transmitted thereto from the operating information obtaining unit (lines 721-740).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678